Case 1:18-cv-09322-PKC Document 6-2 Filed 10/15/18 Page 1 of 1

AFFIDAVIT OF DAVID J. PHILIPPS IN
SUPPORT OF HIS MOTION TO APPEAR PRO HAC VICE
IN THE SOUTHERN DISTRICT OF NEW YORK DISTRICT COURT

|, David J. Philipps, under penalties of perjury hereby declare and state:

14: | have never been convicted of a felony;
rl | have never been censured, suspended, disbarred or denied admission or
readmission by any court; and
oe there are no disciplinary proceedings presently against me.
yA
Dated: October 15, 2018 L$ 4 22S
‘a 4 # ff?

et ood wr if jeg

David J. Philipps ~~
